Case 18-19477        Doc 31     Filed 04/16/19     Entered 04/16/19 14:15:19          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18 B 19477
         Peggy Ann Burrell

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 07/12/2018.

         2) The plan was confirmed on 08/30/2018.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
08/30/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 01/23/2019.

         5) The case was Dismissed on 02/07/2019.

         6) Number of months from filing to last payment: 3.

         7) Number of months case was pending: 9.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-19477             Doc 31         Filed 04/16/19    Entered 04/16/19 14:15:19              Desc          Page 2
                                                          of 3



 Receipts:

           Total paid by or on behalf of the debtor                    $1,290.00
           Less amount refunded to debtor                                  $0.00

 NET RECEIPTS:                                                                                          $1,290.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                         $0.00
     Court Costs                                                                   $0.00
     Trustee Expenses & Compensation                                              $63.85
     Other                                                                         $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                             $63.85

 Attorney fees paid and disclosed by debtor:                            $0.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim         Claim        Principal        Int.
 Name                                        Class   Scheduled      Asserted      Allowed         Paid           Paid
 Ally Financial                          Secured       21,788.00     21,924.03     21,924.03            0.00         0.00
 American InfoSource LP                  Unsecured           0.00      2,608.66      2,608.66           0.00         0.00
 American InfoSource LP                  Unsecured      2,659.00       4,754.85      4,754.85           0.00         0.00
 Autovest LLC                            Unsecured      2,154.79       2,154.80      2,154.80           0.00         0.00
 City of Chicago Department of Revenue   Unsecured      2,407.35       2,154.54      2,154.54           0.00         0.00
 City of Chicago Department of Water     Secured        1,263.00       1,127.42      1,127.42          47.82         9.37
 COMENITY BANK/Lnbryant                  Unsecured           0.00           NA            NA            0.00         0.00
 Commonwealth Edison Company             Unsecured      1,600.00         868.94        868.94           0.00         0.00
 Credit ONE BANK NA                      Unsecured           0.00           NA            NA            0.00         0.00
 Gregory Funding                         Secured        6,046.77       4,655.27      4,655.27           0.00         0.00
 Gregory Funding                         Secured      210,328.32    213,840.63    213,840.63            0.00         0.00
 Illinois Tollway                        Unsecured         258.30           NA            NA            0.00         0.00
 Jefferson Capital Systems LLC           Unsecured         664.00        664.91        664.91           0.00         0.00
 Northwestern Memorial Hospital          Unsecured          88.00           NA            NA            0.00         0.00
 OneMain Financial                       Unsecured           0.00      1,612.93      1,612.93           0.00         0.00
 Peoples Gas                             Unsecured         900.00           NA            NA            0.00         0.00
 Resurgent Capital Services              Unsecured         705.00        806.97        806.97           0.00         0.00
 Webbank-Fingerhut                       Unsecured           0.00           NA            NA            0.00         0.00
 Wells Fargo Bank                        Secured             0.00      3,057.89      3,057.89      1,168.96          0.00
 WOW Internet Cable AND Phone            Unsecured         361.00           NA            NA            0.00         0.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-19477        Doc 31      Filed 04/16/19     Entered 04/16/19 14:15:19             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                 $213,840.63              $0.00              $0.00
       Mortgage Arrearage                                 $4,655.27              $0.00              $0.00
       Debt Secured by Vehicle                           $24,981.92          $1,168.96              $0.00
       All Other Secured                                  $1,127.42             $47.82              $9.37
 TOTAL SECURED:                                         $244,605.24          $1,216.78              $9.37

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $15,626.60               $0.00             $0.00


 Disbursements:

         Expenses of Administration                                $63.85
         Disbursements to Creditors                             $1,226.15

 TOTAL DISBURSEMENTS :                                                                       $1,290.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/16/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
